internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-108378-00 date date re distributing controlled a b c d estate_trust business f g h j k plr-108378-00 l m n state x dear this letter responds to your request dated date the supplemental ruling_request for a letter_ruling supplementing our letter_ruling dated date plr-115035-97 the prior letter_ruling the prior letter_ruling concerned a proposed split-off transaction the split-off transaction the split-off transaction has not as yet been completed because an illness affecting one of distributing’s shareholders prevented the completion of negotiations with distributing’s lenders for debt restructuring related to the split-off transaction the shareholder has recovered and the parties are prepared to complete the split-off transaction this supplemental letter_ruling revokes the prior letter_ruling and addresses the federal tax consequences of the currently proposed transaction additional information was submitted in letters dated date and date the facts submitted are summarized below distributing is an accrual basis state x corporation prior to date m distributing directly conducted business f in location g and location h after date m distributing was directly engaged in business f in location g and indirectly engaged in business f in location h through its subsidiary controlled distributing's business was founded by a a's sons c and d operate distributing c manages distributing's business f in location g and d manages the h location following a's death in and pursuant to a testamentary_trust trust created by a's will a's distributing shares were transferred to trust for the benefit of a's wife b during her lifetime the trust corpus was to be divided equally among c and d after b's death b died in subsequently her shares in distributing were held by her estate estate in accordance with the trust agreement trust distributed the distributing shares it held to c and d pro_rata on date k estate distributed the distributing shares it held to c and d pro_rata on date l plr-108378-00 distributing has issued and outstanding n shares of common_stock which are held in equal proportions by c and d there are no distributing or controlled securities outstanding distributing and controlled have not filed a consolidated federal_income_tax return controlled was formed in state x on date j to effectuate the proposed transaction all of the outstanding controlled stock is currently held by distributing controlled is an accrual basis corporation engaged in business f in location g financial information has been submitted which indicates that distributing’s location g and location h divisions of business f have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer has provided evidence showing that serious business disputes have arisen between c and d regarding the operation and management of business f for example c and d do not agree on how much additional capital business f should raise and in what projects the capital should be invested these disputes adversely affect the operation of the business in addition the distribution will allow c and d to concentrate on their separate businesses enhancing their operations accordingly the following partially completed transaction has been proposed and will be completed within one year of the date of this letter i on date m distributing transferred its location g business f assets subject_to related liabilities to controlled in deemed exchange for additional controlled stock ii distributing will distribute all of the controlled common_stock to c in exchange for all of c’s distributing stock d will retain his stock in distributing and will not receive stock in controlled the following representations have been made in connection with the proposed transaction a b the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-108378-00 c d e f g h i the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to consummation of the transaction the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business purposes to eliminate shareholder disputes and to enhance the location g and h businesses by allowing c and d to concentrate on their independent businesses the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject plr-108378-00 j k l m n o p q the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distributing_corporation is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by the distributing or controlled_corporation to make an s_corporation_election pursuant to sec_1362 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled_corporation or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and representations set forth above and with respect to distributing’s transfer of assets to controlled provided that an examination of the taxable_year that includes date m has not been started by a district plr-108378-00 director before the date of this supplemental letter_ruling we hold as follows the transfer by distributing to controlled of the location g business f assets solely in deemed exchange for additional stock of controlled and the assumption of certain liabilities followed by the distribution of the controlled stock to c as described above will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in deemed exchange for additional controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of business f assets in deemed exchange for additional controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each business f asset received by controlled from distributing will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized to c upon the exchange of distributing stock for stock in controlled sec_355 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock as described above sec_361 the basis of the controlled stock in the hands of c will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by c will in each instance include the holding_period of the distributing stock surrendered in exchange therefor provided that such stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 a of the regulations we express no opinion about the tax treatment of the proposed transactions plr-108378-00 under any other provisions of the code and regulations promulgated thereunder or the tax treatment of any conditions existing at the time of or effects from the proposed transactions that are not specifically covered by the above rulings this ruling letter has no effect on any earlier documents except as described above and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling is consummated we have sent copies of this letter to the representatives designated in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by christopher schoen assistant to the chief branch
